t c no united_states tax_court estate of rose d'ambrosio deceased vita d'ambrosio executrix petitioner v commissioner of internal revenue respondent docket no filed date d transferred her remainder_interest in stock for consideration equal to the value of that interest and retained an income_interest in the stock for life following d's death e did not include the stock in d's gross_estate for federal estate_tax purposes e argues that the stock is excludable from d's gross_estate under the bona_fide sale exception of sec_2036 i r c given the fact that d transferred the remainder_interest for its fair_market_value held d's gross_estate includes the value of the stock at d's death less the amount that d received for the remainder_interest the bona_fide sale exception of sec_2036 i r c is inapplicable to the facts at hand harvey r poe for petitioner frank a racaniello for respondent opinion laro judge the parties submitted this case to the court without trial rule the estate of rose d'ambrosio deceased hereinafter decedent's_estate vita d'ambrosio executrix hereinafter the executrix petitioned the court to redetermine respondent's determination of an dollar_figure deficiency in the federal estate_tax of decedent's_estate we must decide whether decedent's gross_estate for federal estate_tax purposes includes the value of shares of preferred_stock in which decedent retained an income_interest for her life after she transferred the remainder_interest in the stock for its fair_market_value we hold that decedent's gross_estate includes the date-of-death value of the stock reduced by the value of the consideration she received in return for the remainder_interest unless otherwise indicated section references are to the internal_revenue_code in effect for the date of decedent's death rule references are to the tax_court rules_of_practice and procedure background1 vaparo inc vaparo is a closely_held_corporation organized under the laws of the state of new york vaparo was formed with one class of stock one-half of which was owned by decedent and one-half of which was owned by her son son vaparo was recapitalized on date with three classes of stock each share of the first class class a stock was assigned a par_value of dollar_figure each share of the second class class b common_stock was valued at dollar_figure the third class noncumulative convertible preferred_stock was assigned vaparo's remaining value giving each of the preferred shares a value of dollar_figure immediately after vaparo's recapitalization its stock was owned as follows shareholder shares of class a stock common_stock shares of class b son decedent big_number big_number shares of preferred_stock after the recapitalization but before date decedent gave away all of her vaparo stock le sec_470 shares of the stipulations and attached exhibits are incorporated herein by this reference decedent resided and her will was probated in new jersey the executrix resided in brooklyn new york when she petitioned the court under the recapitalization all future appreciation of vaparo was assigned to the class b common_stock her preferred_stock on date when decedent wa sec_80 years old she and vaparo agreed that vaparo would buy the remainder_interest in these shares under the agreement decedent sold vaparo the remainder_interest and retained the income_interest in the shares for life the remainder_interest in the shares was worth dollar_figure at the time of sale and the total value of the shares was dollar_figure decedent received a private_annuity worth dollar_figure in consideration for the sale decedent died on date after receiving annuity payments totaling dollar_figure decedent never sold relinquished or otherwise_disposed_of her income_interest respondent decedent reported dollar_figure in dividends from vaparo on her federal_income_tax return for her through taxable years vaparo did not declare any dividends and decedent did not report any dividend income from vaparo the parties determined the value of the remainder_interest in decedent's preferred shares by multiplying the shares' fair_market_value by the appropriate remainder factor contained in the actuarial_tables under sec estate_tax regs as stipulated by the parties the parties agree that this is a correct valuation of the remainder_interest in the preferred_stock in view of this stipulation we need not and do not consider the value of decedent's preferred shares from a factual viewpoint including the related question of whether decedent's reserved life_estate in a noncumulative preferred_stock from which she received no dividends following the transaction at issue actually had value cf 63_tc_601 affd 534_f2d_528 2d cir the actuarial_tables are presumptively correct and the record that the parties agreed to does not require the conclusion that decedent's use of the tables is unrealistic and unreasonable as in 100_tc_1 affd without published opinion 46_f3d_1141 9th cir determined and reflected in her notice_of_deficiency that dollar_figure of stock was includable in decedent's gross_estate for federal estate_tax purposes this amount equals the fair_market_value of shares of vaparo preferred_stock dollar_figure less the annuity payments received by decedent dollar_figure respondent has since conceded that the maximum amount includable in decedent's gross_estate with respect to the preferred_stock is its dollar_figure value less the dollar_figure value of the annuity discussion we are faced in this case with a federal estate_planning technique intended to remove the value of property from decedent's gross_estate we must decide whether the test of adequate_and_full_consideration under sec_2036 takes into account the value of the entire property ie the fee interest or merely the value of the remainder_interest as determined under the valuation tables prescribed by respondent see eg sec_20_2031-7 estate_tax regs numerous articles have been written on this issue and the legal commentators debate its resolution compare eg dodge 50-5th t m transfers with retained interests and powers a-67 with casner estate_planning sec pincite n 5th ed supp chapter of the internal_revenue_code imposes a federal estate_tax on the transfer of the taxable_estate of a decedent who is a citizen or resident_of_the_united_states sec_2001 and sec_2002 a decedent's gross_estate is determined by reference to part iii of chapter under this part the value of the gross_estate includes the value of all property to the extent of the decedent's interest therein on the date of death sec_2033 a decedent's gross_estate also includes property that is subject_to sec_2036 which applies when a decedent makes an inter_vivos transfer of property without adequate_and_full_consideration and reserves an income_interest in the property for life sec_2036 provides general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life the possession or enjoyment of or the right to the income from the property respondent argues that sec_2036 requires that decedent's gross_estate include the value of shares of vaparo preferred_stock less the value of decedent's annuity respondent argues that the bona_fide sale for adequate_and_full_consideration exception of sec_2036 is inapplicable to the facts at hand because decedent received consideration only this valuation is usually made at the time of death the executor however may elect to value a decedent's property as of an alternate_valuation_date eg months after death sec_2032 for her remainder_interest in the stock according to the executrix decedent's gross_estate does not include the value of any vaparo preferred_stock because during her life she sold the remainder_interest in the stock for adequate_and_full_consideration the executrix argues that gradow v united_states cl_ct affd 897_f2d_516 fed cir the holding of which is contrary to her position was wrongly decided by both the united_states claims_court and the court_of_appeals_for_the_federal_circuit according to the executrix' interpretation sec_2036 permits a taxpayer to remove the entire value of property from his or her gross_estate by selling the remainder_interest in the property for an amount equal to the value of the remainder_interest we do not agree see 39_tc_1012 we do not believe that the bona_fide sale exception of sec_2036 allows decedent's_estate to avoid the federal estate_tax on the value of the preferred_stock in which decedent retained an income_interest until her death we find the executrix' reliance on a private_letter_ruling and technical_advice memoranda misplaced sec_6110 j private letter rulings and technical_advice memoranda are not precedential 90_tc_430 n affd 867_f2d_749 2d cir we also find that the executrix is mistaken in her reliance on the legislative_history of sec_2701 which was added to the internal_revenue_code by section a of the omnibus budget reconciliation act of publaw_101_508 104_stat_1388 as observed by the u s supreme court the views of one congress as to the construction of a statute adopted many years before by another congress have very little if any significance 392_us_157 quoting 356_us_590 in gradow v united_states supra the u s claims_court applied sec_2036 to a case with facts similar to those of the case at hand in the gradow case the surviving_spouse could elect under her husband's will to receive her one-half share of the couple's community_property outright or transfer her one-half interest to a_trust that would hold all of the couple's community_property pay her all of the trust income during her life and distribute the trust corpus to her son upon her death she made the latter choice and following her death her executor included none of the trust assets in her gross_estate according to the executor the estate included none of nor are we bound by the opinions of commentators on which the executrix relies the trust's assets because the decedent's retained life interest was received in a transfer for adequate_and_full_consideration under sec_2036 the commissioner disagreed the commissioner determined that the decedent's gross_estate included the date-of-death value of the property which the decedent had contributed to the trust less the value of the consideration that she received in return agreeing with the commissioner's position the claims_court held that the value of the decedent's transfer to the trust namely her one-half share of the community_property was includable in her gross_estate under sec_2036 less the value of the consideration received by her in return for the transfer according to the court the consideration flowing from the taxpayer consisted of her half of the community_property and did not consist only of the remainder_interest that was left to her son under the trust the court_of_appeals_for_the_federal_circuit affirmed essentially for the reasons stated by the claims_court in this court there is authority to a similar effect in estate of gregory v commissioner supra as in the gradow case the decedent's husband died and under his will gave her a widow's_election whether to take her separate share of the community_property outright or instead permit her share to pass to a testamentary_trust whereby she would acquire a life interest in all of their community_property the decedent elected the life interest with the result that her community_property worth approximately dollar_figure went into the trust with her husband's share the actuarial value of her income_interest in her husband's share was approximately dollar_figure the court held that the decedent's election was a transfer_with_a_retained_life_estate that was outside of the bona_fide sale exception of sec_2036 the court compared the decedent's life interest in her husband's share against the larger amount that she had placed in trust the court stated the statute excepts only those bona_fide sales where the consideration received was of a comparable value which would be includable in the transferor's gross_estate id pincite subsequently in 347_f2d_7 9th cir the court_of_appeals for the ninth circuit faced a comparable issue in the past case pursuant to a divorce settlement the community_property of the decedent and her husband was transferred to a_trust in which the decedent received an income_interest for life citing this court's opinion in estate of gregory v commissioner supra the court_of_appeals rejected the argument of the decedent's_estate that the decedent's transfer to the trust was excepted from sec_2036 as a bona_fide sale for adequate_and_full_consideration united_states v past supra pincite instead the court reasoned that the consideration received by the decedent from the trust had to be measured against the total value of the property that she contributed to the trust and not only against the value of the remainder_interest in the property given that the decedent transferred dollar_figure in property to the trust in return for a life_estate worth approximately dollar_figure the court_of_appeals held that the decedent did not receive adequate_and_full_consideration under sec_2036 id pincite accord parker v united_states aftr 2d ustc par n d ga 878_fsupp_833 e d n c the court_of_appeals for the tenth circuit used analogous reasoning in 293_f2d_916 10th cir in the allen case the decedent set up an inter_vivos irrevocable_trust in which she retained percent of the income_for_life the other percent passing to her two children who were also the beneficiaries of the remainder_interest advised that her retention of the life_estate would cause the attributable part of corpus valued at approximately dollar_figure to be included in her gross_estate for federal estate_tax purposes the decedent sold her life interest to her son for dollar_figure which was slightly greater than the dollar_figure actuarial value of the interest the commissioner determined that percent of the corpus less the dollar_figure purchase_price was includable in the decedent's gross_estate the executors disagreed according to the executors no part of the trust corpus was includable in the decedent's gross_estate because the sale of the income_interest was for adequate_and_full_consideration after the district_court agreed with the executors' position the court_of_appeals for the tenth circuit reversed according to the court_of_appeals our narrow question is thus whether the corpus of a reserved life_estate is removed for federal estate_tax purposes from a decedent's gross_estate by a transfer at the value of such reserved life_estate in other words must the consideration be paid for the interest transferred or for the interest which would otherwise be included in the gross_estate id pincite in holding that the consideration must be paid for the interest that would otherwise be includable in the gross_estate the court_of_appeals first acknowledged the well-settled principle that a taxpayer may reduce his or her tax_liability through any permissible means the court_of_appeals then found however that the decedent's transaction was not a permissible means under this principle the court stated it does not seem plausible however that congress intended to allow such an easy avoidance of the taxable incidence befalling reserved life estates this result would allow a taxpayer to reap the benefits of property for his lifetime and in contemplation_of_death sell only the interest entitling him to the income thereby removing all of the property which he has enjoyed from his gross_estate giving the statute a reasonable interpretation we cannot believe this to be its intendment it seems certain that in a situation like this congress meant the estate to include the corpus of the trust or in its stead an amount equal in value id pincite citations omitted with this longstanding judicial precedent in mind we are not persuaded by decedent's estate's position in the instant case we conclude that the congressional mandate embodied in sec_2036 requires that the property in question be included in decedent's gross_estate as observed by the supreme court in construing a predecessor of sec_2036 in the context of transfers in trust an estate_tax cannot be avoided by any trust transfer except by a bona_fide transfer in which the settlor absolutely unequivocally irrevocably and without possible reservations parts with all of his title and all of his possession and all of his enjoyment of the transferred property 335_us_632 the court has also stated that sec_2036 taxes not merely those interests which are deemed to pass at death according to refined technicalities of the law of property it also taxes inter_vivos transfers that are too much akin to testamentary dispositions not to be subjected to the same excise by bringing into the gross_estate at his death that which the settlor gave contingently upon it this court fastened on the vital factor it refused to subordinate the plain purposes of a modern fiscal measure to the wholly unrelated origins of the recondite learning of ancient property law 309_us_106 accordingly the amount of consideration which is necessary to remove property from a gross_estate under the bona_fide sale exception of sec_2036 is not determined merely by reference to the common_law definition of contractual consideration 324_us_308 324_us_303 estate of gregory v commissioner t c pincite or by the rules of the law of conveyance helvering v hallock supra pincite see estate of 402_f2d_592 n 2d cir affg 48_tc_882 60_tc_211 rather the consideration received is compared to the value of the property that would have been included in the gross_estate if the transfer had not occurred the bona_fide sale exception applies when an interest in property is transferred for sufficient consideration to prevent the depletion of the transferor's gross_estate for federal estate_tax purposes see estate of gregory v commissioner supra in the instant case we conclude that decedent's transfer of the remainder_interest in her preferred_stock does not fall within the bona_fide sale exception of sec_2036 decedent's gross_estate would be depleted if the value of the preferred_stock in which she had retained a life interest was excluded therefrom decedent's transfer of the remainder_interest was of a testamentary nature made when she wa sec_80 years old to a family-owned_corporation in return for an annuity worth more than dollar_figure million less than the stock itself given our conclusion that decedent did not receive adequate_and_full_consideration under sec_2036 for her shares of vaparo preferred_stock we hold that her gross_estate includes the date of death value of that stock less the value of the annuity sec_2043 sec_20_2043-1 estate_tax regs in so holding we have considered all arguments made by the executrix and to the extent not discussed above have found them to be without merit to reflect concessions by the parties decision will be entered under rule
